Citation Nr: 1048503	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-36 913	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
femur fracture.

2.  Entitlement to a higher initial rating for right hip pain and 
right hip bursitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Calvin Hanson, Attorney at Law


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal was previously before the Board and in September 
2008, the Board, in pertinent part, denied the Veteran's claims 
for an initial compensable evaluation for left femur fracture and 
an initial rating in excess of 20 percent for right hip pain and 
right hip bursitis.  The Veteran appealed these issues to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
May 2010 memorandum decision, the Court vacated the Board's 
September 2008 decision on these claims, and remanded the appeal 
to the Board for further proceedings consistent with the 
memorandum decision.  However, in an Order dated in August 2010, 
the Court noted that a copy of the Veteran's death certificate 
indicates he died in April 2010.  The Court ordered that its June 
2010 judgment is recalled, the May 2010 memorandum decision is 
revoked, the September 2008 Board decision is vacated with 
respect to the matters appealed to the Court, the appellant's 
motion is granted, and the appeal is dismissed for lack of 
jurisdiction.  


FINDING OF FACT

An August 2010 Court Order vacated the Board's September 2008 
decision as to the issues involving the left femur fracture and 
right hip conditions due to the death of the Veteran in April 
2010 and dismissed the appeal.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


